t c memo united_states tax_court andrew j zoglman petitioner and kathy e morrison intervenor v commissioner of internal revenue respondent docket no filed date andrew j zoglman pro_se kathy e morrison pro_se daniel j parent for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax petitioner seeks relief from joint_and_several income_tax_liability under sec_6015 respondent determined that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 and petitioner timely filed a petition seeking review of respondent’s determination the issue presented for our consideration is whether petitioner is eligible for relief from joint_and_several_liability under subsections b or c of sec_6015 findings of fact2 petitioner andrew j zoglman resided in sacramento california at the time his petition was filed intervenor kathy e morrison ms morrison also resided in sacramento california at the time she filed a notice of intervention petitioner and ms morrison were married on date ms morrison filed for a dissolution of marriage on date and a judgment of dissolution of marriage was entered on date during while petitioner and ms morrison were still married ms morrison applied for social_security_benefits benefits at the insistence of petitioner initially ms morrison’s application was denied during the following year sec_1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the parties’ stipulation of facts is incorporated by this reference petitioner encouraged and assisted ms morrison in reapplying and submitting numerous documents in support of the reconsideration of her application_for benefits after reconsideration by the social_security office of hearings and appeals ms morrison was notified by a letter dated date of her benefit award a few months later ms morrison received another letter dated date notifying her of the monthly benefit amount and her entitlement to a lump-sum payment for retroactive benefits with respect to date through date during ms morrison received benefits totaling dollar_figure of that amount dollar_figure represented retroactive benefits for the years through in addition to the retroactive benefits she was awarded attorney’s fees and medicare premiums the remaining dollar_figure consisted of regular monthly benefits for and the attorney’s fees and medicare premiums petitioner and ms morrison jointly owned their residence during date petitioner became unemployed and stopped making the monthly mortgage payments on the property in addition petitioner moved from the house into the garage where he lived for the following months at this time ms morrison assumed responsibility for the mortgage by using her benefits to make the payments and she continued to do so for the remainder of the year the house was later sold and the parties split the sale proceeds during petitioner was aware that ms morrison received monthly benefits petitioner also knew that ms morrison had applied for and received a lump-sum benefit award separate from her monthly benefits and that a portion of that award was used to pay her divorce attorney during petitioner and ms morrison agreed to file a joint federal_income_tax return for the tax_year their tax_return was professionally prepared by mr james west petitioner and ms morrison met with mr west to discuss the joint tax_return and to deliver documentation to facilitate the return preparation at this meeting ms morrison presented to mr west her form ssa 1099--social security benefit statement benefit statement which detailed the benefits she received during upon reviewing the benefit statement mr west incorrectly told the parties that the entire benefit award was not taxable mr west returned the benefit statement to ms morrison and did not use it in the preparation of the joint_return petitioner’s motivation for filing a joint_return was to gain the benefit of ms morrison’s and her family’s exemptions and itemized_deductions in order to offset his taxable_income the joint_return was initially audited by respondent during and the joint filing_status was allowed permitting petitioner the benefit of exemptions itemized_deductions for medical_expenses reflected on the adjusted joint_return totaling dollar_figure and expenses attributable to ms morrison her mother and her daughter in addition petitioner obtained the benefit of itemized_deductions relating to mortgage interest and real_estate_taxes on the joint_return of dollar_figure and dollar_figure respectively as a result of the initial audit petitioner and ms morrison were issued a refund of dollar_figure after discovery of dollar_figure of unreported social_security income respondent during audited the joint_return a second time respondent determined a dollar_figure deficiency based on the unreported social_security income the corresponding increase to adjusted_gross_income resulted in purely mathematical reductions in itemized_deductions in the amount of dollar_figure opinion the issue we consider is whether petitioner is eligible for relief from joint_and_several_liability under subsections b or c of sec_6015 i relief under sec_6015 sec_6015 provides for spousal relief from joint_and_several_liability if the following requirements are met a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election all of the requirements must be met and failure to meet even one of the requirements is a bar to relief sec_6015 119_tc_306 respondent concedes that petitioner has satisfied the requirements of subparagraphs a b and e of sec_6015 therefore we must decide whether petitioner has met the requirements of subparagraphs c and d to wit whether petitioner when signing the return knew or had reason to know that there was a substantial_understatement and or whether taking into account all of the facts and circumstances it would be inequitable to hold petitioner liable for the understatement a whether petitioner knew or had reason to know of the substantial_understatement during sec_6013 was repealed and sec_6015 replaced it the requirement of sec_6015 is similar to the requirement of former sec_6013 in that both provisions require a spouse who is seeking relief to establish that in signing the return he or she did not know and had no reason to know of the understatement because of the similarities analysis in opinions concerning sec_6013 is instructive for our analysis of sec_6015 see 118_tc_106 114_tc_276 venue for appeal of our decision by petitioner would normally be to the court_of_appeals for the ninth circuit in omission_of_income cases under former sec_6013 this court and the court_of_appeals for the ninth circuit have held that a relief seeking spouse knows of an understatement_of_tax if he knows of the transaction that gave rise to the understatement see 897_f2d_441 9th cir affg tcmemo_1987_522 braden v commissioner tcmemo_2001_69 accordingly in such circumstances innocent spouse relief is denied the record we consider supports our holding that petitioner sec_6015 was added by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6015 is effective with respect to any_tax liability arising after date and any_tax liability arising on or before date that is unpaid on that date possessed actual knowledge of the transaction giving rise to the understatement petitioner assisted ms morrison in applying and reapplying for benefits for over years petitioner’s trial testimony indicates that he knew that ms morrison was receiving monthly benefits during and that she used those benefits to pay the mortgage on their residence the record further reflects that petitioner knew that ms morrison received a lump-sum benefit separate from her monthly benefits and used dollar_figure of the proceeds to pay her divorce attorney petitioner’s presence when ms morrison presented her benefit statement to the tax_return_preparer also supports the conclusion that he knew ms morrison received a benefit award because petitioner knew of the transaction underlying the understatement we hold that he had knowledge of the substantial_understatement b would it be inequitable to hold petitioner liable for the tax_liabilities whether it is inequitable to hold a spouse liable for a deficiency is to be determined by taking into account all of the facts and circumstances sec_6015 two material factors most often considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse jonson v commissioner t c pincite citing 992_f2d_1256 2d cir affg t c memo normal support is not considered a significant benefit hayman v commissioner supra pincite citing 93_tc_355 petitioner received significant benefits as a result of filing a joint_return on which the social_security_benefits went unreported the joint_return filed by the parties reflected taxable_income derived almost exclusively from petitioner filing a joint_return with ms morrison allowed petitioner to significantly reduce his taxable_income using exemptions and itemized_deductions attributable to ms morrison her mother and her daughter had he not filed the joint_return with ms morrison petitioner’s tax_liability would have been substantially higher further had ms morrison filed a separate_return properly including her benefits she would have had little if any_tax liability her tax_liability arose when her benefit income was added to petitioner’s income on the joint_return the parties’ failure to report the correct_tax liability was not the result of concealment overreaching or any other wrongdoing on the part of ms morrison ms morrison was forthright and never made any attempt to conceal from petitioner the amount of benefits she received she presented her benefit statement to the return preparer while in the presence of petitioner and he testified that he knew ms morrison received monthly social_security payments the parties failed to report the correct liability because they relied on their return preparer’s assessment that the entire benefit award was not taxable in such situations where the understatement results from a misapprehension of the income_tax laws by the preparers of the tax returns and the signatory parties both husband and wife are perceived to be innocent and there is no inequity in holding them both to joint and separate liability hayman v commissioner supra pincite quoting 57_tc_732 taking into account all the facts and circumstances holding petitioner and ms morrison jointly and severally liable would not be inequitable ii relief under sec_6015 if an electing spouse does not know or have reason to know of the extent of an understatement under sec_6015 an individual may qualify for partial relief from joint_and_several_liability to qualify the electing spouse must establish that in signing the return he or she did not know or have reason to know of a portion of the understatement in addition he or she must satisfy all other requirements of sec_6015 with respect to that portion see 116_tc_272 sec_1_6015-2 income_tax regs sec_6015 provides if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know upon review of the record we conclude that petitioner knew the full extent of the understatement petitioner testified that at the time of signing the joint_return he knew that ms morrison was receiving monthly benefits similarly the record also reflects that at the time of signing the joint_return petitioner knew that ms morrison applied for and received a lump-sum benefit apart from her monthly benefit what is unclear is whether petitioner had knowledge of the amount of benefits received by ms morrison during trial petitioner and ms morrison provided conflicting testimony as to whether petitioner noted the amount reflected on the benefit statement when ms morrison presented it to the return preparer in addition the parties’ testimony conflicts as to whether the parties discussed the specific amount of the benefit award the preponderance of evidence supports our holding that petitioner had knowledge of the full amount of the benefit award petitioner encouraged and prodded ms morrison into applying for benefits and assisted her in the application and reconsideration process the assistance he provided made him aware that ms morrison could receive benefits retroactively from the date of her application further ms morrison’s testimony was more consistent with the overall record than that of petitioner making her the more credible witness we are therefore persuaded by her testimony that petitioner learned of the existence and amount of the benefits through ms morrison’s presentation of her benefit statement to the joint_return preparer and conversations between ms morrison and petitioner petitioner’s knowledge of the understatement is by itself fatal to his claim for partial relief under sec_6015 even if we were to assume that petitioner did not know or have reason to know of a portion of the understatement he would not in other respects qualify for partial relief under sec_6015 under that section petitioner must also establish that he satisfies the requirements of subparagraphs a b and d of sec_6015 with respect to a portion of an understatement for which he lacked knowledge or a reason to know see sec_1_6015-2 income_tax regs the record reflects that with respect to the entire understatement petitioner met the requirements of subparagraphs a and b however petitioner failed to meet the requirement of subsection d that it would be inequitable to hold petitioner and ms morrison jointly and severally liable for the deficiency petitioner does not meet two of the requirements of sec_6015 accordingly we hold that he is not entitled to partial relief from joint_and_several_liability pursuant to this section iii relief under sec_6015 in general sec_6015 allows proportionate tax relief from joint_and_several_liability by relieving the requesting spouse from liability for items making up a deficiency that would have been allocable to the nonrequesting spouse had they filed separate returns see sec_6015 pursuant to sec_6015 an individual must meet the following conditions to be eligible to make the election i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed the election must be made no later than years after the date on which collection activities began sec_6015 further petitioner has the burden of establishing the portion of the deficiency which is not allocable to him see sec_6015 117_tc_279 even if a taxpayer otherwise qualifies for this election it will not be valid with respect to certain deficiencies if respondent demonstrates that petitioner at the time of signing the joint_return had actual knowledge of any item giving rise to a deficiency or portion thereof that amount will not qualify for relief from joint_and_several_liability see sec_6015 115_tc_183 affd 282_f3d_326 5th cir an electing spouse may have the requisite knowledge even though he did not know that there would be tax consequences arising from the item or that the item was incorrectly reported see cheshire v commissioner supra pincite the record reflects that petitioner filed a joint_return with ms morrison made a timely election and was not married to ms morrison at the time of the election the dispute at issue is whether petitioner had actual knowledge at the time of signing the joint_return of the omitted social_security income respondent has the burden of proving by a preponderance_of_the_evidence whether petitioner had actual knowledge of the omitted income see 116_tc_189 the knowledge standard for purposes of sec_6015 is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof cheshire v commissioner supra pincite in omitted income cases the electing spouse must have an actual and clear awareness of the omitted income id pincite respondent must also establish that petitioner had knowledge of the amount of omitted income w here an electing spouse has actual knowledge of an income source but no knowledge of the amount of the financial gain the electing spouse may still qualify for relief under sec_6015 rowe v commissioner tcmemo_2001_325 sec_1_6015-3 example ii income_tax regs after a thorough review of the record we hold that respondent has established petitioner’s actual knowledge of the existence and amount of ms morrison’s benefit income at the time of signing the joint_return petitioner knew ms morrison had received monthly benefits and a lump-sum benefit award he was made aware of the amount of benefits when ms morrison presented her benefit statement to the joint_return preparer and through discussions of the benefits with ms morrison accordingly we hold that petitioner is ineligible to elect the application of sec_6015 and is not entitled to relief from joint_and_several_liability to reflect the foregoing decision will be entered for respondent
